lee, elmer edward v. state                                          








                                        NO. 12-07-00413-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
DANNY
GENE CROCKER,            §          APPEAL FROM THE THIRD
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          HOUSTON
COUNTY, TEXAS
 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant pleaded guilty
to driving while intoxicated, and punishment was assessed at three years of
imprisonment, probated for three years. 
Thereafter, Appellant filed a notice of appeal. 
            To be sufficient to invoke the appellate court’s full
jurisdiction, the notice of appeal filed by an appellant in a criminal case
must bear the trial court’s certification of the appellant’s right to appeal
under Texas Rule of Appellate Procedure 25.2(a)(2).  Tex.
R. App. P. 25.2(d).  The
certification should be part of the record when notice is filed, but may be
added by timely amendment or supplementation. 
Id.  Appellant’s
notice of appeal does not include the required certification.
            On November 29, 2007, this court notified Appellant,
pursuant to Texas Rules of Appellate Procedure 25.2 and 44.3, that the notice
of appeal does not include the trial court certification.  The notice also informed Appellant that the
appeal would be dismissed unless, on or before December 10, 2007, the
clerk’s record was amended to include the required certification.
            The deadline for responding to this court’s notice has
expired, and the clerk’s record has not been amended to show Appellant’s right
to appeal.  Therefore, the appeal is dismissed
for want of jurisdiction. 
Opinion delivered December 12,
2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
(DO NOT
PUBLISH)